Citation Nr: 1021586	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for vision loss, to 
include bilateral cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in January 2006.  This matter was remanded in 
April 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In October 1975 and September 1976 rating decisions, the 
RO denied entitlement to service connection for hepatitis; 
the Veteran did not file a notice of disagreement.  

2.  In June 2004, the Veteran filed a request to reopen his 
claim of service connection for hepatitis.

3.  Additional evidence received since the RO's prior 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection for hepatitis, and raises a reasonable 
possibility of substantiating the claim.  

4.  Hepatitis was not manifested during service, and it not 
otherwise related to the Veteran's active service.

5.  Hypertension, was not manifested during service, was not 
diagnosed within the first post service year, and is not 
otherwise related to the Veteran's active service.

6.  Any decreased visual acuity due to refractive error is 
not a disability for the purposes of entitlement to VA 
compensation benefits.

7.  Bilateral cataracts were not manifested during service, 
and are not otherwise related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  The October 1975 and September 1976 decisions which 
denied entitlement to service connection for hepatitis were 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
September 1976 RO denial, and the claim of service connection 
for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Bilateral cataracts were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In light of the favorable decision 
as it relates to the finding that new and material evidence 
has been received to reopen the claim of service connection 
for hepatitis, no further discussion of VCAA is necessary 
with regard to whether VA complied with the new and material 
notice provisions.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

With regard to the service connection issues, VA satisfied 
its duties to the Veteran in VCAA letters issued in April 
2005 and May 2008.  Collectively, the VCAA letters notified 
the Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the VCAA letters have clearly advised the 
Veteran of the evidence necessary to substantiate his claims. 

In the May 2008 VCAA notice, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S. CT. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  A review of the record discloses that 
the RO attempted to obtain the Veteran's service treatment 
records through the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and that the NPRC stated that the 
records may have been in a location that was related to the 
1973 fire at the NPRC.  Thus, it has been determined that the 
Veteran's service treatment records are unavailable.  Due to 
the missing service treatment records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Per the April 2008 Board Remand, VA attempted to obtain the 
Veteran's records from the Social Security Administration 
(SSA).  However, in May 2008, SSA informed VA that such 
records had been destroyed.  The Board, otherwise, finds that 
the record as it stands includes sufficient competent 
evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  The evidence of record contains the Veteran's 
VA outpatient treatment records, private treatment records, 
and several statements from private medical providers.  There 
is otherwise no indication of relevant, outstanding records 
which would support the Veteran's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for the claims of 
service connection for hepatitis, hypertension, and vision 
loss.  However, such is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

With regard to the claims of service connection for 
hepatitis, hypertension, and vision loss, the evidence does 
not establish that the veteran suffered "an event, injury or 
disease in service," so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a disability in 
service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

New & material evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
June 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 1975, the Veteran filed a claim of service connection 
for hepatitis, which was denied in an October 1975 rating 
decision.  The evidence of record contained medical records 
reflecting treatment for hepatitis in 1975.  The Veteran did 
not file a notice of disagreement with the October 1975 
rating decision; thus, such decision is final.  38 U.S.C.A. 
§ 7105(c).

In September 1976, the Veteran submitted a claim to reopen, 
and submitted a lay statement from a fellow solider, F.C.R. 
in support of his claim.  Such statement attested that the 
Veteran was treated for hepatitis during service.  The 
Veteran's claim was denied in a September 1976 rating 
decision.  The Veteran did not file a notice of disagreement 
with the September 1976 rating decision; thus, such decision 
is final.  38 U.S.C.A. § 7105(c).

In support of his June 2004 claim to reopen, the Veteran has 
submitted statements from Dr. Antonio Capella and Dr. Ismael 
Vidal.  The June 2008 statement from Dr. Capella states that 
the Veteran was discharged from service in December 1954 with 
a diagnosis of chronic hepatitis, and underwent treatment 
under his care from January 12, 1955, to May 18, 1956.  The 
June 2008 statement from Dr. Vidal states that the Veteran 
was hospitalized at the San Miguel clinic for hepatitis on 
August 24, 1955, for 28 days.  In September 1955, he was 
discharged with outpatient treatment and medical 
recommendations.  As these medical professionals have 
asserted that the Veteran was discharged from service due to 
hepatitis and treated for hepatitis upon discharge from 
service, the Boards finds such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  Thus, the claim of service connection for 
hepatitis is reopened.  38 U.S.C.A. § 5108.  The merits of 
the underlying service connection claim is addressed below.  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, to include hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hepatitis

In July 1975, the Veteran filed a formal claim of service 
connection for hepatitis.  He stated on his formal claim that 
he was treated for hepatitis in 1953 in Korea.  He also 
stated that he was treated for a recurrence of hepatitis in 
June 1958 at St. Francis Hospital.  He stated that he was 
treated by Dr. Rafael Alvarez at St. Francis Hospital in 
Bronx, New York in 1955, 1956, and 1957.  He stated that he 
was treated by the following medical providers for all of his 
claimed disabilities (he also claimed asthma and cervical 
spine disability):  Seargent Navejar in 1953 in Utuado, 
Puerto Rico; Angel L. Hernandez in 1954 in Brooklyn, New 
York; and, LCDO Obdulio Villanuevo in 1955 in Utuado, Puerto 
Rico.

Correspondence dated in January 1975 from Dr. G. Diaz Rojas 
stated that the Veteran was evaluated in February 1974 and 
March 1975 for chronic hepatitis.

VA outpatient treatment records dated from May to July 1975 
reflect that the Veteran was treated for chronic aggressive 
hepatitis.  At the time of admission, the Veteran reported 
that in 1954 in Korea he developed hepatitis and was 
hospitalized for one month.  He reported a recurrence of 
symptoms in 1958.

A 'Certificate' from a VA physician states that the Veteran 
was hospitalized at the VA hospital from May 3, 1975, to July 
18, 1975 for hepatitis.  

In September 1976, the Veteran submitted a lay statement from 
F.C.R. dated in June 1976.  F.C.R. stated that he served with 
the Veteran, and in 1953 the Veteran was treated in sick call 
for asthma and hepatitis.  

Private medical records dated in 1982 reflect treatment for 
chronic hepatitis.

A June 2008 statement from Dr. Capella states that the 
Veteran was discharged from the Army on December 18, 1954 
with a diagnosis of chronic hepatitis and bronchial asthma.  
As soon as he was discharged from the Army he was treated at 
the health center in Utuado under Dr. Capella's care from 
January 12, 1955, to May 18, 1956.  

A June 2008 statement from Dr. Vidal states that the Veteran 
was hospitalized at the San Miguel clinic and received 
medical treatment for chronic hepatitis and bronchial asthma.  
Dr. Vidal stated that these illnesses were acquired in the 
Army when serving in Korea.  The Veteran was hospitalized on 
August 24, 1955, at the San Miguel Hospital-Utuado for 
treatment for 28 days.  In September 1955, he was discharged 
with outpatient treatment and medical recommendations.

As detailed, the Veteran's service treatment records are not 
available for review.  In support of his original July 1975 
claim for compensation and at the time of his 1975 treatment 
for hepatitis, the Veteran reported that he was treated for 
hepatitis in 1953 while stationed in Korea, and was 
hospitalized for one month.  The Veteran also reported that 
he was treated for a recurrence in 1958 at St. Francis 
Hospital in New York.  The Veteran, however, has not 
submitted any medical evidence in support of such recurrence.  
Records were requested at the time of his initial claim in 
1975 and subsequent to his June 2004 claim to reopen, to no 
avail.  Correspondence sent to St. Francis requesting records 
was returned as undeliverable.  The Board notes that with his 
claim to reopen, the Veteran identified another facility in 
New York - Jaocby Medical Center - in which he claims he 
sought treatment for hepatitis from October 1954 to 1969.  
Such facility responded that there were no records pertaining 
to the Veteran.  Thus, there are no medical records on file 
to support his treatment for hepatitis in New York.

Per the Veteran's statements in support of his original claim 
for compensation, the Veteran stated that he was treated 
during service for a one month period in 1953 and suffered a 
recurrence in 1958.  Again, there are no medical records to 
support a finding that he had hepatitis in 1958.  

Per the June 2008 statements from Dr. Capella, the Veteran 
was discharged from service on December 15, 1954 with a 
diagnosis of chronic hepatitis and sought treatment with Dr. 
Capella from January 12, 1955, to May 18, 1956 for hepatitis.  
With his original claim for compensation, however, the 
Veteran asserted that he was treated for hepatitis in 1953, 
not 1954, and this is the first assertion that he was 
discharged from service due to hepatitis.  As detailed, Dr. 
Vidal states that the Veteran was hospitalized for hepatitis 
at the San Miguel Hospital - Utuado from August 24, 1955, to 
September 1955.  The Board notes that Dr. Capella and Dr. 
Vidal have not submitted any treatment records to support the 
contentions that they separately treated the Veteran for 
hepatitis in 1955.  Thus, without any medical records to 
support such treatment, it appears that Dr. Capella and Dr. 
Vidal are reciting such information based solely on memory of 
purported treatment that occurred over a half century ago.  
It is noteworthy that Dr. Capella and Dr. Vidal are able to 
recite specific dates for periods of treatment that occurred 
53 years ago; but have no records to support such treatment.  
Moreover, at the time the Veteran filed his original 1975 
claim for compensation, he did not identify Dr. Capella or 
Dr. Vidal as medical providers.  As detailed, at the time he 
submitted his original claim he identified a New York 
physician Dr. Alvarez as a treating provider in 1955 and 
1956, a New York physician Dr. Hernandez as a treating 
provider in 1954, and LCDO Obdulio Villaneuvo as a treating 
provider in 1955 in Puerto Rico.  He also submitted a 
statement from Dr. Rojas reflecting treatment for hepatitis 
in the 1970's.  There was no indication that Dr. Capella or 
Dr. Vidal was associated with any of these providers.  As 
detailed, Dr. Capella purportedly treated the Veteran for 
hepatitis within days of separation from service, and Dr. 
Vidal stated that the Veteran was admitted to San Miguel 
Hospital in August 1955; however, the again the Veteran did 
not identify Dr. Capella, Dr. Vidal or San Miguel Hospital as 
medical providers in his original claim for compensation.  It 
would seem that if Dr. Capella and Dr. Vidal had actually 
treated the Veteran for hepatitis for such a lengthy period 
of time in 1955 and/or 1956, then he would have identified 
them at the time he filed his original claim for 
compensation; but, again he made no mention of these medical 
providers.  For such reasoning, the Board cannot accept such 
statements from Dr. Capella and Dr. Vidal that the Veteran 
was discharged from service for hepatitis, or was treated for 
hepatitis immediately upon discharge.  The statements from 
Dr. Capella and Dr. Vidal offered over a half century after 
the Veteran's separation from service and, without any 
supporting treatment records, are entitled to no probative 
weight.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

With regard to the Veteran's and F.C.R. contentions that the 
Veteran was treated for hepatitis during service in 1953, as 
detailed service treatment records are not available to 
support and verify such claim.  The Veteran, however, has 
also alleged treatment from multiple medical providers upon 
separation from service in 1953, 1954, 1955, and has claimed 
a recurrence and treatment in 1958.  However, the Veteran has 
failed to produce any treatment records from such providers 
to support his contentions that he was treated for hepatitis 
in the 1950's.  Likewise, VA has attempted to obtain records 
from such identified treatment providers without success.  If 
the Veteran actually did receive treatment for hepatitis from 
the many medical providers identified, it would seem that a 
treatment record would be available to show treatment.  
Instead all that is available are statements from two 
purported medical providers generated over a half century 
after service, without supporting treatment records.  In view 
of the diminished credibility of the evidence the Veteran 
submitted in support of his claim, specifically the suspect 
contentions of Dr. Vidal and Dr. Capella, such evidence 
undermines the credibility of the Veteran.  Thus, the Board 
places limited weight on the assertions of the Veteran that 
his chronic hepatitis initially manifested in service.  
Without any supporting probative medical evidence to show 
treatment for hepatitis, the Board is unable to find that the 
Veteran's hepatitis manifested during service.  Even if the 
Board were to accept that he did suffer from hepatitis during 
service in 1953, the evidence of record does not support a 
continuity of symptomatology and chronicity.  The medical 
evidence of record reflects that the Veteran was treated for 
hepatitis in 1975, thus over two decades after separation 
from service.  Evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's own lay statements to 
the effect that his hepatitis is causally related to his 
active service.  The negative clinical and documentary 
evidence post-service for many years is more probative than 
the remote assertions of the Veteran.  As noted above, the 
lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim.

Hypertension

As detailed, service treatment records are not available for 
review, thus there is no evidence that contains his blood 
pressure readings during service.  The Veteran has submitted 
no medical evidence reflecting that hypertension was 
diagnosed within the year following separation from service.  
Thus, hypertension was not manifested within one year of 
discharge from service to allow for application of the one-
year presumption.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  The Veteran filed formal claims of service 
connection for hepatitis, asthma, and cervical spine 
disability in July 1975 but did not claim entitlement to 
service connection for hypertension.  This suggests that the 
Veteran did not have hypertension at the time he completed 
such formal claim.  Moreover, the Veteran underwent a VA 
examination in August 1978 which contained blood pressure 
readings of 140/90 and no diagnosis of hypertension.  
Likewise, the Veteran underwent private treatment in 1982 and 
1983, the records from which also do not reflect a diagnosis 
of hypertension.  A January 1982 treatment record reflects a 
blood pressure reading of 120/80, a March 1982 treatment 
record reflects a blood pressure reading of 110/70, a July 
1983 treatment record reflects a blood pressure reading of 
120/80, and an August 1983 treatment record reflects a blood 
pressure reading of 110/70.  Private treatment records 
reflect a diagnosis of hypertension in or about 2004, thus 
approximately 49 years after his separation from service.  

There is no medical evidence of record to suggest that the 
Veteran's currently diagnosed hypertension initially 
manifested during his period of active service.  Per 
treatment records on file, hypertension was diagnosed 49 
years after separation from service, and therefore cannot 
support a continuity of symptomatology.  Again, evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  There is no basis for granting service 
connection for hypertension 

Vision loss

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992).  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990) (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

The Veteran claims vision loss due to service.  The Veteran 
has not claimed any superimposed eye disability sustained 
during service, and the evidence of record does not reflect 
any complaints related to an eye injury sustained during 
service.  Likewise, at the time he filed his original 1975 
claim for compensation, he did not assert any superimposed 
eye disability.  

In March 2004, the Veteran underwent a VA examination, and 
the examiner diagnosed bilateral senile cataracts associated 
with the aging process which explains decreased vision.  
Bilateral senile cataracts were diagnosed many years after 
separation from service, and there is no indication that such 
disability was manifested in service.  The medical evidence 
on file in 1975, to include the August 1975 VA examination 
does not reflect a diagnosis of cataracts or an eye 
disability.  There is no medical evidence of record to 
suggest that the Veteran's currently diagnosed bilateral 
cataracts initially manifested during his period of active 
service.  Per treatment records on file, bilateral cataracts 
were diagnosed decades after separation from service, and 
therefore cannot support a continuity of symptomatology.  
Again, evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  There is no basis for granting 
service connection for vision loss, to include bilateral 
cataracts, and any claim of service connection for vision 
loss based upon refractive errors of the eye must be denied 
as a matter of law.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis is reopened.  

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for vision loss, to include 
bilateral cataracts, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


